UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 00159 ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2006 Date of reporting period: April 30, 2006, Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/06 (Unaudited) COMMON STOCKS (100.0%)(a) Shares Value Aerospace and Defense (0.3%) L-3 Communications Holdings, Inc. 160,600 Airlines (2.0%) AMR Corp. (NON) (S) 830,900 20,473,376 JetBlue Airways Corp. (NON) (S) 3,629,900 37,242,774 Southwest Airlines Co. 1,488,700 24,146,714 Automotive (0.4%) General Motors Corp. (S) 703,000 Banking (10.9%) Bank of America Corp. 3,178,700 158,680,704 Commerce Bancorp, Inc. 2,305,100 92,987,734 U.S. Bancorp 3,357,800 105,569,232 Washington Mutual, Inc. (S) 999,500 45,037,470 Wells Fargo & Co. 538,500 36,989,565 Biotechnology (0.9%) Amgen, Inc. (NON) 501,800 33,971,860 Biogen Idec, Inc. (NON) 89,500 4,014,075 Broadcasting (0.4%) XM Satellite Radio Holdings, Inc. Class A (NON) 884,300 Building Materials (0.7%) Sherwin-Williams Co. (The) 569,200 Cable Television (1.4%) Comcast Corp. Class A (NON) (S) 1,843,800 Commercial and Consumer Services (0.2%) Corporate Executive Board Co. (The) 74,200 Communications Equipment (2.4%) Cisco Systems, Inc. (NON) 3,614,700 75,727,965 Qualcomm, Inc. (S) 441,300 22,656,342 Computers (6.0%) Apple Computer, Inc. (NON) 1,074,400 75,627,016 Dell, Inc. (NON) 4,086,800 107,074,160 Hewlett-Packard Co. 1,848,800 60,030,536 Conglomerates (1.2%) Danaher Corp. (S) 394,200 25,272,162 Tyco International, Ltd. (Bermuda) (S) 917,600 24,178,760 Construction (0.4%) Rinker Group, Ltd. (Australia) 891,681 Consumer Finance (6.5%) Capital One Financial Corp. 1,550,900 134,369,976 Countrywide Financial Corp. 3,177,200 129,184,952 Electronics (1.5%) Amphenol Corp. Class A 202,400 11,698,720 Microchip Technology, Inc. (S) 247,800 9,233,028 Texas Instruments, Inc. 1,168,500 40,558,635 Financial (6.1%) American Express Co. 1,005,300 54,095,193 Citigroup, Inc. (S) 2,770,500 138,386,475 Fannie Mae Freddie Mac (S) Health Care Services (6.1%) Aetna, Inc. (S) Cardinal Health, Inc. Community Health Systems, Inc. (NON) Express Scripts, Inc. (NON) HCA, Inc. Health Management Associates, Inc. Class A (S) Lincare Holdings, Inc. (NON) UnitedHealth Group, Inc. Homebuilding (1.9%) D.R. Horton, Inc. (S) Lennar Corp. (S) NVR, Inc. (NON) (S) Household Furniture and Appliances (0.8%) Whirlpool Corp. Insurance (6.6%) ACE, Ltd. (Bermuda) Allstate Corp. (The) American International Group, Inc. Berkshire Hathaway, Inc. Class B (NON) Everest Re Group, Ltd. (Barbados) Genworth Financial, Inc. Class A Investment Banking/Brokerage (3.6%) Bear Stearns Cos., Inc. (The) Franklin Resources, Inc. (S) Goldman Sachs Group, Inc. (The) Janus Capital Group, Inc. Leisure (1.2%) Harley-Davidson, Inc. (S) Lodging/Tourism (1.0%) Las Vegas Sands Corp. (NON) Machinery (2.5%) Caterpillar, Inc. Cummins, Inc. (S) Deere (John) & Co. (S) Manufacturing (0.3%) Illinois Tool Works, Inc. Medical Technology (2.3%) Boston Scientific Corp. (NON) Medtronic, Inc. St. Jude Medical, Inc. (NON) Metals (1.0%) BHP Billiton PLC (United Kingdom) United States Steel Corp. (S) Oil & Gas (7.0%) Apache Corp. Devon Energy Corp. EOG Resources, Inc. Hugoton Royalty Trust Marathon Oil Corp. Newfield Exploration Co. (NON) Occidental Petroleum Corp. Petro-Canada (Canada) (S) Suncor Energy, Inc. (Canada) (S) Valero Energy Corp. XTO Energy, Inc. Pharmaceuticals (2.5%) Johnson & Johnson 377,400 22,119,414 Pfizer, Inc. 3,087,400 78,203,842 Power Producers (0.6%) AES Corp. (The) (NON) 1,371,200 Publishing (1.9%) McGraw-Hill Cos., Inc. (The) 643,380 35,810,531 R. H. Donnelley Corp. (NON) (S) 434,300 24,377,259 Wiley (John) & Sons, Inc. Class A 493,200 18,070,848 Restaurants (1.4%) Red Robin Gourmet Burgers, Inc. (NON) (S) 426,900 19,193,424 Yum! Brands, Inc. 692,360 35,781,165 Retail (7.0%) Abercrombie & Fitch Co. Class A 231,400 14,052,922 Barnes & Noble, Inc. 375,900 16,945,572 Bed Bath & Beyond, Inc. (NON) 1,074,200 41,195,570 CVS Corp. 474,600 14,105,112 Home Depot, Inc. (The) 2,343,600 93,579,948 OfficeMax, Inc. (S) 323,800 12,531,060 Sears Holdings Corp. (NON) (S) 149,500 21,481,655 Staples, Inc. 1,438,600 37,993,426 Whole Foods Market, Inc. (S) 513,000 31,487,940 Schools (0.3%) Apollo Group, Inc. Class A (NON) 189,000 Semiconductor (0.5%) Applied Materials, Inc. 1,153,500 Software (2.8%) Adobe Systems, Inc. (NON) 762,500 29,890,000 Autodesk, Inc. (NON) 781,100 32,837,444 Oracle Corp. (NON) (S) 2,253,000 32,871,270 Red Hat, Inc. (NON) (S) 532,400 15,647,236 Technology Services (5.4%) Accenture, Ltd. Class A (Bermuda) 770,690 22,403,958 eBay, Inc. (NON) 1,403,500 48,294,435 Fair Isaac Corp. (S) 595,100 22,084,161 Global Payments, Inc. (S) 444,600 21,087,378 Google, Inc. Class A (NON) (S) 122,600 51,239,444 VeriSign, Inc. (NON) 392,400 9,229,248 Yahoo!, Inc. (NON) 1,361,500 44,629,970 Telecommunications (1.0%) Sprint Nextel Corp. 1,650,500 Transportation Services (1.0%) C.H. Robinson Worldwide, Inc. (S) 167,900 7,446,365 United Parcel Service, Inc. Class B 340,400 27,596,227 Total common stocks (cost $3,743,977,606) SHORT-TERM INVESTMENTS (9.8%)(a) Principal Value amount/shares Putnam Prime Money Market Fund (e) 9,839,990 $9,839,990 Short-term investments held as collateral for loaned securities with yields ranging from 4.70% to 5.01% and due dates ranging from May 1, 2006 to June 2, 2006 (d) $385,729,328 385,276,011 Total short-term investments (cost $395,116,001) TOTAL INVESTMENTS Total investments (cost $4,139,093,607)(b) NOTES (a) Percentages indicated are based on net assets of $4,043,724,070. (b) The aggregate identified cost on a tax basis is $4,141,005,846, resulting in gross unrealized appreciation and depreciation of $431,143,724 and $133,331,116, respectively, or net unrealized appreciation of $297,812,608. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at April 30, 2006. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At April 30, 2006, the value of securities loaned amounted to $373,735,198. Certain of these securities were sold prior to period-end. The fund received cash collateral of $385,276,011 which is pooled with collateral of other Putnam funds into 31 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $226,473 for the period ended April 30, 2006. During the period ended April 30, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $351,141,260 and $351,806,058, respectively. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: June 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2006
